 

____REcE\vEn
"'“grir£ia]kto . s£RvEn on
COUNSEUPARF|ES OF RF.CORD

 

UNITED STATES DISTRICT COURT OC'\' 1 2 2018

 

 

 

 

 

 

DISTRICT OF NEVADA
LERK US DlSTR\CT COURT
>x= >x< >x< c DlSTR\CT OF NF.VADA _[Y
B¥: DEPU

UNITED STATES OF AMERICA, )

) 2;06-cR_195-BES-LRL
Plaintiff, )
)
vs. )
)
MOHAMAD JOMAA )
)
Defendant. )

 

ORDER

The matter before the court is to clarify the order of restitution previously entered as part
of the Judgrnent in a Crirninal Case (ECF#ZI), sentencing held on May 18, 2007. Upon further
review of the restitution order in this matter, the specifics needed to complete the order of

restitution were not made a part of the Judgment. Therefore, good cause appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)
listed below:

Name of Payee: DISCOVER CARD
Amount of Restitution: $57,345.31

Name of Payee: IRS - RACS
Amount of Restitution: $35,741.00

Narne of Payee: BANK OF AMERICA
Amount of Restitution: $37,906.47

Name Of Payee: INTELLECTUAL PROPERTY ENFORCEMENT CO
Amount of Restitution: $10,095.40

Narne Of Payee: CITIGROUP INVESTIGATIVE SERVICES
Amount of Restitution: $62,478.06

 

Narne of Payee: AMERICAN EXPRESS SECURITY
Amount of Restitution: $52,693.82

Total Amount of Restitution ordered: $256,260.06
Dated this 43 day of October 2018.

M

UNITEWATES DISTRICT IUDGE

